Citation Nr: 1225877	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-22 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel







INTRODUCTION

The Veteran served on active duty from August 1980 to August 1982 and from July 2004 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

The Veteran initially filed a claim for service connection for a personality disorder.  In the specific context of mental disorders, the United States Court of Appeals for Veterans' Claims (the Court) has held that "when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This case clarifies the appropriate posture for claims such as the Veteran's, where more than one mental disorder, and/or disparate diagnoses are involved.  As discussed in more detail below, the Veteran's service treatment records reflect diagnoses of adjustment disorder like symptoms with a disturbance of anxiety and personality disorder not otherwise specified.  There are no post-service medical records showing any current psychiatric diagnosis.  Accordingly, the Board is expanding the issue on appeal at this time, as reflected on the title page of this decision, and will consider whether service connection may be awarded for an acquired psychiatric disorder, as instructed by the Court in Clemons. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Reason for Remand:  To afford the Veteran a VA examination with opinion.

The Veteran claims that he is entitled to service connection for a psychiatric disability, which he states was diagnosed as a personality disorder in service.  The claim was denied in the November 2007 rating decision on the basis that personality disorders, according to VA regulations, are not a disease or injury for compensation purposes, and disability resulting from them may not be service-connected.  Specifically, in this regard, the Board notes that congenital or developmental defects such as personality disorders are not "diseases or injuries" within the meaning of applicable statutes and regulations.  However, the Board also notes that where, during service, a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown , 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000). 

A review of the service treatment records reflects that psychiatric examination was normal at the November 1979 entrance examination.  A May 1981 service treatment record reflects that the Veteran was seen by a psychiatrist for certain symptoms, including an explosive temper.  It was noted that the Veteran was not on medication.  A July 1981 service treatment record notes that the Veteran was again seen in mental health, and that neurology wanted to put him on Valium.  An August 1981 service treatment record notes that the Veteran was seen by the psychology service for complete testing and evaluation because he was referred by neurology.  It notes that for further information, "please see consult upon return to neuro."  An April 1982 service treatment record entry notes that the Veteran was then being seen on an outpatient basis in psychiatry.  Progress toward therapeutic goal was noted to be psychiatric evaluation for "CO status".  No current medications or other treatment recommendations are noted.  The August 1982 separation examination report reflects that psychiatric examination was normal.  
An October 1988 letter from a private neurologist notes that the Veteran had a disorder of excessive sleep, the etiology of which was unknown.  The private neurologist stated that excessive daytime sleepiness has multiple etiological factors, but that in younger age groups like the Veteran at the time, excessive sleep may be caused primarily by psychosocial or developmental factors.

A September 2002 report of medical examination for enlistment in the U.S. Navy Reserve notes that psychiatric examination was normal.  The September 2002 report of medical history reflects that the Veteran indicated that he had been rejected for military service on September 20, 2002 because of "too many dependants."  He also marked "yes" that he had been discharged from military service on August 24, 1982, "on an honorable discharge for conscientious objector."  

A Medical, Dental and Educational Suitability Screening for Service and Family Members form, signed in July 2004, indicates that the Veteran had no mental health or behavioral conditions such as depression, adjustment/personality disorder, attention deficit disorder, or attention deficit hyperactivity disorder.  A July 2004 Report of Medical History, for over sea screening purposes, notes that the Veteran did not have depression or excessive worry, or nervous trouble of any sort.  Also noted was that the Veteran had never been treated for any mental condition; had never consulted or been treated by clinics, physicians, healers or other practitioners within the past five years for other than a minor illness; had never been discharged from military service because of physical, mental or other reasons; and had never been rejected for military service because of physical, mental, or other reasons.  

An August 2004 Client Referral Form notes that the Veteran was referred to NMCP Outpatient Psychiatry.  It was noted that the Veteran admitted to having a stressful financial situation that is a hardship due to his activation and loss of income.  He requested to be separated from service.  

An August 23, 2004 Department of Psychiatry note indicates that the Veteran stated, "I want out."  The record reflects that the Veteran had been on duty for about a month.  He stated that in 2002 he had been enlisted as a reservist, not for the money but to serve his country.  He complained he had been activated about two months earlier.  He fought his mobilization "every step of the way" but had been unsuccessful.  He stated that his life situation had changed dramatically since he had enlisted and the military was ruining him because he could not afford to pay his car, house, and child support payments since his divorce was finalized three months earlier.  He had no motivation for continued military service and felt that his only way out was to go home.  It was noted that he had missed his deployment the previous week.  Prior to learning about his activation, the Veteran denied any problems with his mood.  Since learning about his activation, he complained of anxiety, increased irritability, and anger.  He said he had thoughts of assaulting others at his command.  However, he denied homicidal or suicidal ideation.  It was noted that the Veteran had seen a counselor at Fleet and Family Services on August 17, 2004 and was referred for a mental health evaluation.  He reported receiving an administrative separation from the Army in the 1980s for being a "conscientious objector."  The diagnosis was adjustment disorder like symptoms with a disturbance of anxiety and conduct in the context of an unexpected mobilization to active duty, and personality disorder, not otherwise specified.  Expeditious administrative separation on the basis of a personality disorder was recommended.  

An August 2004 memorandum from the Naval Medical Center, Department of Psychiatry in Portsmouth, Virginia, notes that administrative separation by reason of convenience of the Government was recommended.  It was noted that the Veteran suffers from a personality disorder, which is a longstanding disorder of character manifested by disturbances of cognition, affectivity, interpersonal functioning, and impulse control.  The memorandum reflects that the Veteran's performance of duty and ability to function effectively in the naval environment are significantly impaired.  The Veteran was considered to be self-destructive and determined to be a continuing danger to himself or others.  

A September 2004 Separation from Active Duty Chronological Record of Medical Care notes that the Veteran's last physical examination was in September 2002.  Hand written notes include administrative separation, adjustment disorder with mixed disturbance of emotions and conduct personality disorder, no medication.  The Veteran was determined to be physically qualified for separation on September 2, 2004.  
The post service medical record does not contain any current medical evidence of a diagnosis of any psychiatric disability whatsoever, to include any current diagnosis of a personality disorder.  However, in his VA Form 9, the Veteran appears to be contending that he has had ongoing symptomatology since service, and that the symptoms he suffered in service were more than a personality disorder.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has never undergone a VA examination for the purpose of determining whether he currently has a psychiatric disability that is etiologically related to either period of active service, or whether a psychiatric disability that existed prior to his second period of active service was aggravated by his second period of service.  Therefore, such an examination should be scheduled.

Moreover, in light of the evidence showing that the Veteran received mental health treatment during his first period of service, that he claims he was discharged in August 1982 as a conscientious objector, and because of the nature of his separation from service in 2004, the Board finds that the Veteran's complete service personnel records should be obtained.  

All appropriate attempts to obtain the August 1981 or April 1982 complete psychological testing referred to in the service treatment records should be made.  Moreover, the RO/AMC should undertake all appropriate development efforts to obtain the August 17, 2004 records from the Veteran's counseling session at Fleet and Family Services.

The Board notes that the Veteran was diagnosed with a personality disorder, not otherwise specified during his second period of active service.  As previously mentioned, the Board notes that generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

Accordingly, upon remand, the VA examiner must specifically state whether any diagnosed acquired psychiatric disorder is the result of an aggravated or superimposed congenital personality disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must attempt to obtain copies of the Veteran's complete service personnel records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Undertake all appropriate development efforts to obtain copies of the report of the complete psychological testing from Psychology Service, which was accomplished during the Veteran's first period of active service either in August 1981 or April 1982, or at some point in between those two dates.

Additionally, all appropriate development efforts must be undertaken to obtain the August 17, 2004 counseling session from Fleet Family Services.  

If, after making reasonable efforts to obtain named records the RO is unable to secure either or both of these records, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the RO/AMC must provide the Veteran a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  The Veteran's entire VA claims file, to include a copy of this remand, must be made available to the physician (a VA psychiatrist or psychologist) designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail. 

In reviewing the Veteran's claims file, the examiner should comment on the 1981 and 1982 mental health treatment during the Veteran's first period of service, as well as the diagnosis of a personality disorder and adjustment disorder like symptoms in 2004.  The examiner should then address the following: 

a.  Identify all current psychiatric disorders present on Axis I and Axis II. 

b.  For each disorder identified in part (a), the examiner should provide an opinion concerning whether the disorder was present during the Veteran's first period of active service or second period of service, or is otherwise caused by or related to any incident of each period of service, or has been chronic ever since.  

c.  If any current Axis I psychiatric diagnosis was not present during his first period of active service and not otherwise etiologically related to his first period of active service, but it was determined to be present prior to the Veteran's second period of active service, the examiner should provide an opinion addressing the likelihood that any preexisting Axis I disorder was permanently aggravated beyond the normal progression of the disease during the Veteran's second period of service.

d.  Further, concerning the Veteran's previously-diagnosed personality disorder, the VA examiner should opine as to whether there was a superimposed disease or injury in service resulting in a current acquired psychiatric disorder. 
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The VA examiner should consider the Veteran's complete medical history, to include his history of mental health treatment during his first period of service, and the diagnosis of a personality disorder and adjustment disorder like symptoms during his second period of service.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with rationale for that conclusion. 

After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the Veteran's claim should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


